DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 13 May 2022.

The application has been amended as follows: 

IN THE CLAIMS filed on 18 April 2022

1. (Currently amended) A method of making a fuel injector for an exhaust heater, comprising: seating an o-ring about an air blast nozzle; inserting the air blast nozzle into a nozzle seat defined within a combustor cover such that the o-ring is arranged between the air blast nozzle and the combustor cover; rotating the air blast nozzle about a flow axis defined by the combustor cover to compress the o-ring and lock a male bayonet feature within a female bayonet feature; and fixing the air blast nozzle in rotation relative to the combustor cover, wherein inserting the air blast nozzle results in the o-ring being axially between the bayonet features and a seal ring, wherein the bayonet features, o-ring, seal ring, and a fuel circuit thread are within the nozzle seat of the combustor cover in that axial order.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest, alone or in combination, “wherein inserting the air blast nozzle results in the o-ring being axially between the bayonet features and a seal ring, wherein the bayonet features, o-ring, seal ring, and a fuel circuit thread are within the nozzle seat of the combustor cover in that axial order.”.
The closest prior art of record is Morley et al. (US 2011/0289906). Morley et al. (Morley) discloses a fuel injector with combustion cover. (See Morley, Figure 4, Abstract). However, Morley fails to teach or fairly suggest, alone or in combination, “wherein inserting the air blast nozzle results in the o-ring being axially between the bayonet features and a seal ring, wherein the bayonet features, o-ring, seal ring, and a fuel circuit thread are within the nozzle seat of the combustor cover in that axial order.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746